PER CURIAM.
This is a suit for rescission of a sales contract concerning residential property. The buyers alleged that the sellers were guilty of misrepresenting that the house was concrete block construction when in fact it was stucco frame construction.
We reverse the final summary judgment entered in favor of the buyers because there were material issues of fact which stood in the way of a judgment being entered as a matter of law. Those issues include whether the sellers knew that the buyers only wanted a concrete house, whether they knew that their agent stated in the listing, and told the buyers, that their house was concrete, and whether they knew that their house was not concrete. We reverse and remand for further proceedings consistent herewith.
GUNTHER and GARRETT, JJ., and WALDEN,' JAMES H„ (Retired), Associate Judge, concur.